         Case 2:18-mc-00879-CW Document 19 Filed 12/17/18 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 YARDI SYSTEMS, INC.                                    ORDER FINDING AS MOOT
                                                      ENTRATA’S MOTION AND NON-
        Plaintiff,                                         PARTIES’ MOTION

 v.
                                                             Case No. 2:18-mc-00879
 PROPERTY SOLUTIONS
 INTERNATIONAL, INC., aka                                     Judge Clark Waddoups
 ENTRATA, INC.,

        Defendant.


       Before the court are two motions. The first is Entrata’s Motion to Quash and For

Protective Order Regarding Subpoenas to Nick Efstratis and Fraser Bullock. (ECF No. 2.) The

second is the Motion of Non-Parties Sorenson Capital Partners II, LP and Fraser Bullock for

Protective Order. (ECF No. 10.) Both Motions relate to subpoenas served by Defendant Yardi

Systems, Inc. in connection with its ongoing California litigation with Entrata, Inc. in Yardi

Systems, Inc. v. Property Solutions International, Inc., No. 2:13-cv-07764 (C.D. Cal.).

       On December 14, 2018, Entrata informed the court that Magistrate Judge Alicia

Rosenberg of the Central District of California had indicated on December 13, 2018 that “she

would be granting” Entrata’s “protective order barring the third party subpoenas at issue in the

pending motions before this Court.” (ECF No. 17 at 2.) Entrata also stated that “Yardi has

informed Entrata that it has withdrawn all of the subpoenas at issue in the motions before this

Court.” (ECF No. 17 at 2.) In light of this development, the two Motions currently pending
         Case 2:18-mc-00879-CW Document 19 Filed 12/17/18 Page 2 of 2




before this court, (ECF Nos. 2 & 10) are rendered MOOT. This resolution concludes all matters

in this case. The clerk of Court is directed to close the miscellaneous case, 2:18-mc-00879.

       SO ORDERED.

       DATED this 17th day of December, 2018.

                                             BY THE COURT




                                             Clark Waddoups
                                             United States District Court Judge




                                                2
